[Cite as Allen v. Thompson, 2017-Ohio-4234.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                       LAKE COUNTY, OHIO


PAMELLA R. ALLEN,                                :         OPINION

                 Petitioner-Appellee,            :
                                                           CASE NO. 2016-L-038
        - vs -                                   :

MATTHEW D. THOMPSON,                             :

                 Respondent-Appellant.           :


Civil Appeal from the Lake County Court of Common Pleas.
Case No. 2016 CS 000068.

Judgment: Affirmed.


Pamella R. Allen, pro se, 21 Angela Circle, Painesville, OH, 44077 (Petitioner-
Appellee).

Matthew D. Thompson, pro se, PID: A682-048, Trumbull Correctional Institution, P.O.
BOX 901, 5701 Burnett Road, Leavittsburg, OH 44430 (Respondent-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}     Appellant, Matthew D. Thompson, appeals from the April 19, 2016

judgment of the Lake County Court of Common Pleas. The trial court granted a civil

protection order to appellee, Pamella R. Allen, and her children, against appellant. For

the following reasons, the judgment of the trial court is affirmed.

        {¶2}     On January 13, 2016, appellee filed a petition for a civil stalking protection

order against appellant pursuant to R.C. 2903.214. Appellee sought relief on her own
behalf and on behalf of her four minor children. Appellant was incarcerated at the time

the petition was filed.

       {¶3}   A magistrate issued an ex parte order of protection, effective until March

13, 2016. A full hearing on the order was scheduled for January 19, 2016.

       {¶4}   After being served with summons and a notice of hearing, appellant

requested a continuance of the full hearing due to a related pending criminal case. The

full hearing was continued to April 12, 2016, and the ex parte order was extended to

May 13, 2016. Appellant was served with summons and notice on January 20, 2016.

       {¶5}   The matter was referred to a magistrate pursuant to Civ.R. 65.1(F), and a

full hearing was conducted on April 12, 2016.          Appellee and two other witnesses

testified at the hearing. Appellant was not present at the hearing because he was

incarcerated. The magistrate entered findings of fact and conclusions of law on April

15, 2016. The magistrate recommended that a civil protection order be granted to

appellee and her children, against appellant, through January 13, 2021.

       {¶6}   On April 19, 2016, the trial court adopted the magistrate’s findings of fact

and conclusions of law and granted the protection order.

       {¶7}   On May 13, 2016, appellant filed a timely pro se notice of appeal from the

trial court’s April 19, 2016 judgment entry. Appellee did not file a brief.

       {¶8}   On appeal, appellant asserts a sole assignment of error for our review:

              The error is clearly placed on the Lake County Common Pleas
              Court and Magistrate Adrienne Foster for allowing lying and
              slanderous testimony to be presented by Ms. Allen with no chance
              for Mr. Thompson to defend himself, there by [sic] granting the
              order of protection with no substantial evidence other than
              testimony of Ms. Allen’s mother and best friend both of whom are
              obviously biased.




                                              2
       {¶9}   Appellant argues the trial court’s granting of a civil protection order against

him was unjust because he was incarcerated and therefore unable to attend the hearing

on April 12, 2016, to defend himself. Appellant alleges the witnesses at the April 12,

2016 hearing were not credible, and he sets forth his own account of the facts in his

appellate brief.

       {¶10} Our ability to review appellant’s assignment of error is hindered by his

failure to file a transcript of the proceedings or a suitable alternative. See App.R. 9. “To

prevail on an appeal, an appellant must affirmatively demonstrate, through reference to

the record of the proceeding before the trial court, that the trial court committed error.”

Buckley v. Ollila, 11th Dist. Trumbull No. 98-T-0177, 2000 WL 263739, *1 (Mar. 3, 2000)

(citation omitted). “In reviewing an appellant’s case, an appellate court is bound entirely

by the record presented to it and cannot consider evidence outside of the record.” Id.

(citations omitted). Although appellant makes reference to a transcript in his appellate

brief, there is no transcript in the record.     It appears appellant is referring to the

magistrate’s findings of fact and conclusions of law filed April 15, 2016.

       {¶11} Because appellant has failed to provide a transcript of the proceedings,

there is no way for this court to determine whether the trial court’s decision is supported

by competent, credible evidence going to all elements of the case. See id. Accordingly,

we cannot review appellant’s assignment of error to the extent it relates to a factual

dispute, and we must presume the regularity of the proceedings. Gomez v. Kiner, 10th

Dist. Franklin Nos. 11AP-767 & 11AP-768, 2012-Ohio-1019, ¶5. We may only address

appellant’s assignment of error as it pertains to issues of law. Therefore, we direct our

attention to appellant’s argument that the trial court’s granting of the civil protection




                                             3
order was unjust because appellant was unable to attend the full hearing while he was

incarcerated.

       {¶12} Appellant was served with notice of the initial hearing. He filed a motion

for a continuance, which is not part of our record, requesting the hearing be continued

due to a pending criminal case.         Appellant was again served with notice of the

rescheduled hearing. Appellant does not assert, and the record does not reflect, that he

filed a motion to transport or a motion to continue due to his incarceration. Appellant

has not demonstrated that the trial court’s order was unjust because he was not present

at the hearing. See Parker v. Jamison, 4th Dist. Scioto No. 02CA002857, 2003-Ohio-

7295, ¶20 (citation omitted) (“Ohio Courts have repeatedly recognized that a person

who is incarcerated has no absolute right to appear at a civil action.”).

       {¶13} Furthermore, appellant has cited no law to support his argument in

accordance with the Ohio Rules of Appellate Procedure. See App.R. 16(A)(7) (“The

appellant shall include in its brief * * * [a]n argument containing the contentions of the

appellant * * * with citations to the authorities, statutes, and parts of the record on which

appellant relies.”).

       {¶14} We acknowledge that appellant is a pro se litigant in this matter and that a

court may “‘grant a certain amount of latitude toward pro se litigants.’” Henderson v.

Henderson, 11th Dist. Geauga No. 2012-G-3118, 2013-Ohio-2820, ¶22, quoting

Goodrich v. Ohio Unemp. Comp. Rev. Comm., 10th Dist. Franklin No. 11AP473, 2012-

Ohio-467, ¶25 (citation omitted). “However, the court cannot simply disregard the rules

in order to accommodate a party who fails to obtain counsel.” Id. This court has held

that “a pro se litigant is held to the same standard as other litigants and is not entitled to




                                              4
special treatment from the court.” Metzenbaum v. Gates, 11th Dist. Geauga No. 2003-

G-2503, 2004-Ohio-2924, ¶7, citing Kilroy v. B.H. Lakeshore Co., 111 Ohio App. 3d 357,

363 (8th Dist.1996).

       {¶15} Appellant has failed in any way to support his argument that the trial

court’s order was unjust because appellant was not present at the full hearing. He has

also failed to provide citation to any law in support of his argument.     Therefore,

appellant’s sole assignment of error is without merit.

       {¶16} For the foregoing reasons, the judgment of the Lake County Court of

Common Pleas is affirmed.



DIANE V. GRENDELL, J.,

THOMAS R. WRIGHT, J.,

concur.




                                             5